 

Exhibit 10.3

 

COLLATERAL AGREEMENT

 

This COLLATERAL AGREEMENT, dated as of February 28, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), is
entered into among ATRION CORPORATION, a Delaware corporation (the “Borrower”),
certain Subsidiaries of the Borrower as identified on the signature pages
hereto, and each other Subsidiary of the Borrower who may become a party to this
Agreement as an Additional Grantor (as defined below) (each of the foregoing
entities, a “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as lender
(the “Lender”).

 

Pursuant to the Credit Agreement of even date herewith (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower and the Lender, the Lender has agreed to make
loans and other extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein. Each capitalized term used but not defined
herein has the meaning ascribed to such term in the Credit Agreement.

 

Pursuant to the terms of the Guaranty Agreement of even date herewith, certain
Subsidiaries of the Borrower who are parties hereto have guaranteed the payment
and performance of the Secured Obligations.

 

It is a condition precedent to the obligation of the Lender to make loans and
other extensions of credit to the Borrower under the Credit Agreement that the
Grantors shall have executed and delivered this Agreement to the Lender, for the
benefit of the Secured Parties.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree as follows:

 

Section 1
DEFINITIONS

 

1.1              Defined Terms. This Agreement is the “Collateral Agreement”
referred to in the Credit Agreement and is one of the Loan Documents. In this
Agreement, the following terms have the following meanings:

 

“Additional Grantor” has the meaning assigned in Section 4.5.

 

“AlaTenn Pipeline” means that certain pipeline owned by AlaTenn Pipeline Company
located in the state of Alabama.

 

“AlaTenn Pipeline Company” means AlaTenn Pipeline Company, LLC, an Alabama
limited liability company.

 

“Cash Proceeds” has the meaning assigned in Section 6.3.

 

“Collateral” has the meaning assigned in Section 2.1.

 

“Collateral Agreement Supplement” means any supplement to this Agreement in
substantially the form of Exhibit A.

 

“Collateral Account” means any account established by the Lender.

 



 

 

 

“Collateral Support” means, with respect to each Grantor, all of such Grantor’s
property (real or personal) assigned, hypothecated or otherwise securing any
Collateral and shall include any security agreement or other agreement granting
a lien or security interest in such real or personal property.

 

“Receivables” means, with respect to each Grantor, all of such Grantor’s
Accounts and all rights to payment, whether or not earned by performance, for
goods or other property sold, leased, licensed, assigned or otherwise disposed
of, or services rendered or to be rendered, together with all of such Grantor’s
rights, if any, in any goods or other property giving rise to such right to
payment and all Collateral Support and Supporting Obligations related thereto
and all Receivables Records.

 

“Receivables Records” means, with respect to each Grantor, all of such Grantor’s
(a) original copies of all documents, instruments or other writings or
electronic records or other Records evidencing the Receivables, (b) books,
correspondence, credit or other files, Records, ledger sheets or cards,
invoices, and other papers relating to Receivables, including, without
limitation, all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems and other papers and documents relating to the
Receivables, whether in the possession or under the control of such Grantor or
any computer bureau or agent from time to time acting for such Grantor or
otherwise, (c) evidences of the filing of financing statements and the
registration of other instruments in connection therewith, and amendments,
supplements or other modifications thereto, notices to other creditors, secured
parties or agents thereof, and certificates, acknowledgments, or other writings,
including, without limitation, lien search reports, from filing or other
registration officers, (d) credit information, reports and memoranda relating
thereto and (e) other written or non-written forms of information related in any
way to the foregoing or any Receivable.

 

1.2              Definitions; Interpretation.

 

(a)                Terms defined in the UCC and not otherwise defined herein or
in the Credit Agreement shall have the meaning assigned in the UCC as in effect
from time to time.

 

(b)               All other capitalized terms used herein (including in the
preamble and the recitals hereto) and not otherwise defined herein have the
meanings ascribed thereto in the Credit Agreement. The incorporation by
reference of terms defined in the Credit Agreement shall survive any termination
of the Credit Agreement until this Agreement is terminated as provided in
Section 11.

 

(c)                The terms of Sections 1.2, 1.5, 1.6 and 9.14 of the Credit
Agreement are incorporated herein by reference as if fully set forth herein;
provided that references therein to “Agreement” shall mean this Agreement.

 

Section 2
GRANT OF SECURITY

 

2.1              Grant of Security. Each Grantor hereby grants to the Lender,
for the benefit of itself and the other Secured Parties, a continuing security
interest in and continuing Lien on all of such Grantor’s right, title and
interest in and to the following, in each case whether now or hereafter existing
or in which such Grantor now has or hereafter acquires an interest and wherever
the same may be located (collectively, the “Collateral”):

 

(a)                Receivables;

 

(b)               Equipment;

 



 2 

 

 

(c)                Inventory;

 

(d)               all Collateral Support and Supporting Obligations relating to
any of the foregoing;

 

(e)                all of such Grantor’s books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the foregoing or are otherwise necessary or
helpful in the collection thereof or realization thereupon; and

 

(f)                all Proceeds, products, accessions, rents and profits of or
in respect of any of the foregoing and all collateral security and Supporting
Obligations given by any Person with respect to any of the foregoing.

 

Provided, excluded from the foregoing Collateral are (i) any motor vehicles,
tractors or trailers for which certificates of title have been or will be
issued, and (ii) the AlaTenn Pipeline.

 

2.2              Security for Obligations. This Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise of all Secured
Obligations.

 

2.3              Continuing Liability Under Collateral. Notwithstanding anything
herein to the contrary, (a) each Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Lender or any other Secured Party, (b) each Grantor
shall remain liable under each of the agreements included in the Collateral to
perform all of the obligations undertaken by it thereunder all in accordance
with and pursuant to the terms and provisions thereof and neither the Lender nor
any Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Lender nor any Secured Party have any obligation
to make any inquiry as to the nature or sufficiency of any payment received by
it or have any obligation to take any action to collect or enforce any rights
under any agreement included in the Collateral, and (c) the exercise by the
Lender of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral.

 

Section 3
REPRESENTATIONS AND WARRANTIES

 

To induce the Lender and the Lenders to enter into the Credit Agreement and to
induce the Secured Parties to make their respective loans and other extensions
of credit to, and/or to enter into Secured Cash Management Agreements and/or
Secured Hedge Agreements with, as applicable, to the Borrower or another Credit
Party (as the case may be), each Grantor hereby represents and warrants to the
Lender and each other Secured Party that:

 

3.1                Organization; Power; Qualification. Each Grantor (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the power and authority
to own its Properties and to carry on its business as now being and hereafter
proposed to be conducted, and (c) is duly qualified and authorized to do
business in each jurisdiction in which the character of its Properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect.

 



 3 

 

 

3.2                Authorization; Enforceability. Each Grantor has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement in
accordance with its terms. This Agreement has been duly executed and delivered
by the duly authorized officers of each Grantor, and this Agreement constitutes
the legal, valid and binding obligation of each Grantor, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.

 

3.3                Compliance of Agreement with Laws. The execution, delivery
and performance by each Grantor of this Agreement, in accordance with its terms,
do not and will not, by the passage of time, the giving of notice or otherwise,
(a) require any Governmental Approval or violate any Applicable Law relating to
any Grantor, (b) conflict with, result in a breach of or constitute a default
under the articles of incorporation, bylaws or other organizational documents of
any Grantor, (c) conflict with, result in a breach of or constitute a default
under any indenture, agreement or other instrument to which such Grantor is a
party or by which any of its properties may be bound or any Governmental
Approval relating to such Grantor, (d) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Grantor other than Permitted Liens, or (e) require
any consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement other than (i) consents, authorizations,
filings or other acts or consents for which the failure to obtain or make could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (ii) consents or filings under the UCC.

 

3.4              Grantor Information and Status.

 

(a)                Schedule 1 (as such schedule may be amended or supplemented
from time to time) sets forth under the appropriate headings: (i) the full legal
name of such Grantor, (ii) all trade names or other names under which such
Grantor currently conducts business, (iii) the type of organization of such
Grantor, (iv) the jurisdiction of organization of such Grantor, and (v) the
jurisdiction where the chief executive office or its sole place of business (or
the principal residence if such Grantor is a natural person) is located;

 

(b)               except as provided on Schedule 1, such Grantor has not changed
its name, jurisdiction of organization, chief executive office or sole place of
business (or principal residence if such Grantor is a natural person) or its
corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise) and has not done business under any other name, in
each case, within the five (5) year period prior to the Closing Date;

 

(c)                such Grantor has not within the five (5) year period prior to
the Closing Date become bound (whether as a result of merger or otherwise) as
debtor under a security agreement entered into by another Person, except in
favor of the Lender, which has not heretofore been terminated other than the
agreements identified on Schedule 1 hereof (as such schedule may be amended or
supplemented from time to time); and

 

(d)               such Grantor (i) has been duly organized and is validly
existing as an entity of the type as set forth opposite such Grantor’s name on
Schedule 1 solely under the laws of the jurisdiction as set forth opposite such
Grantor’s name on Schedule 1 and remains duly existing as such and (ii) has not
filed any certificates of dissolution or liquidation, any certificates of
domestication, transfer or continuance in any other jurisdiction.

 



 4 

 

 

3.5              Ownership of Collateral and Absence of Other Liens.

 

(a)                Such Grantor owns the Collateral purported to be owned by it
or otherwise has the rights it purports to have in each item of Collateral and,
as to all Collateral whether now existing or hereafter acquired, developed or
created (including by way of lease or license), will continue to own or have
such rights in each item of the Collateral (except as otherwise permitted by the
Credit Agreement), in each case free and clear of any and all Liens, rights or
claims of all other Persons, including, without limitation, liens arising as a
result of such Grantor becoming bound (as a result of merger or otherwise) as
debtor under a security agreement entered into by another Person (other than any
Permitted Liens); and

 

(b)               other than any financing statements filed in favor of the
Lender, no effective financing statement, fixture filing or other instrument
similar in effect under any Applicable Law covering all or any part of the
Collateral is on file in any filing or recording office except for (x) financing
statements for which duly authorized proper termination statements have been
delivered to the Lender for filing and (y) financing statements filed in
connection with Permitted Liens.

 

3.6              Status of Security Interest.

 

(a)                Upon the filing of financing statements naming each Grantor
as “debtor” and the Lender as “secured party” and describing the Collateral in
the filing offices set forth opposite such Grantor’s name on Schedule 2 hereof
(as such schedule may be amended or supplemented from time to time), the
security interest of the Lender in all Collateral that can be perfected by the
filing of a financing statement under the Uniform Commercial Code as in effect
in any jurisdiction will constitute a valid, perfected, first-priority Lien
subject, in the case of priority only, to any Permitted Liens with respect to
the Collateral; and

 

(b)               no authorization, consent, approval or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body or any
other Person is required for either (i) the pledge or grant by any Grantor of
the Liens purported to be created in favor of the Lender hereunder or (ii) the
exercise by the Lender of any rights or remedies in respect of any Collateral
(whether specifically granted or created hereunder or created or provided for by
Applicable Law), except for the filings contemplated by Section 3.6(a) above.

 

3.7              Receivables. Each Receivable (a) is and will be the legal,
valid and binding obligation of the Account Debtor in respect thereof,
representing an unsatisfied obligation of such Account Debtor, (b) is and will
be enforceable in accordance with its terms, (c) is not and will not be subject
to any credits, rights of recoupment, setoffs, defenses, taxes, counterclaims
(except with respect to refunds, returns and allowances in the ordinary course
of business and setoffs for fees and commissions in the ordinary course of
business), and (d) is and will be in compliance with all Applicable Laws,
whether federal, state, local or foreign.

 



 5 

 

 

Section 4
COVENANTS AND AGREEMENTS

 

Until the Obligations (other than contingent indemnity obligations not yet due)
shall have been paid in full, all Letters of Credit have been terminated or
expired (or been Cash Collateralized) and the Revolving Credit Commitment
terminated, each Grantor covenants and agrees that:

 

4.1              Grantor Information and Status.

 

(a)                Without limiting any prohibitions or restrictions on mergers
or other transactions set forth in the Credit Agreement, such Grantor shall not
change its name, corporate structure (e.g., by merger, consolidation, change in
corporate form or otherwise), chief executive office, type of organization or
jurisdiction of organization or establish any trade names unless it shall have
(i) notified the Lender in writing at least five (5) Business Days (or such
lesser period of time as consented to by the Lender) prior to any such change or
establishment, identifying such new proposed name, identity, corporate
structure, sole place of business (or principal residence if such Grantor is a
natural person), chief executive office, jurisdiction of organization or trade
name and providing such other information in connection therewith as the Lender
may reasonably request; and (ii) taken all actions necessary or advisable to
maintain the continuous validity, perfection and the same or better priority of
the Lender’s security interest in the Collateral granted or intended to be
granted and agreed to hereby, which in the case of any merger or other change in
corporate structure shall include, without limitation, executing and delivering
to the Lender a completed Collateral Agreement Supplement together with all
Supplements to Schedules thereto, promptly following completion of such merger
or other change in corporate structure confirming the grant of the security
interest hereunder.

 

4.2              Status of Security Interest. Such Grantor shall maintain the
security interest of the Lender hereunder in all Collateral as a valid,
perfected, first-priority Lien (subject, in the case of priority only, to
Permitted Liens).

 

4.3              Receivables.

 

(a)                Such Grantor shall not deliver any Document evidencing any
Equipment and Inventory to any Person other than the issuer of such Document to
claim the Equipment or Inventory evidenced therefor or the Lender;

 

(b)               if any Equipment or Inventory in excess of $1,500,000 at any
one location is in possession or control of any warehouseman, landlord, bailee
or other third party, such Grantor shall join with the Lender in notifying such
third party at that location of the Lender’s security interest and using
commercially reasonable efforts to obtain an acknowledgment from such third
party that it is holding the Equipment and Inventory for the benefit of the
Lender and will permit the Lender to have access to Equipment or Inventory for
purposes of inspecting such Collateral or, following an Event of Default, to
remove same from such premises if the Lender so elects;

 

(c)                such Grantor shall keep and maintain at its own cost and
expense satisfactory and complete records of the Receivables, including, but not
limited to, the originals and/or copies of all documentation with respect to all
Receivables and records of all payments received and all credits granted on the
Receivables, and all other dealings therewith;

 

(d)               other than in the ordinary course of business (i) such Grantor
shall not amend, modify, terminate or waive any material provision of any
Receivable in any manner which could reasonably be expected to have a material
adverse effect on the value of such Receivable; (ii) following and during the
continuation of an Event of Default, such Grantor shall not (w) grant any
extension or renewal of the time of payment of any material Receivable,
(x) compromise or settle any dispute, claim or legal proceeding with respect to
any material Receivable for less than the total unpaid balance thereof, (y)
release, wholly or partially, any Person liable for the payment thereof, or (z)
allow any credit or discount thereon; and

 

(e)                following the occurrence and during the continuation of an
Event of Default, the Lender may: (i) direct the Account Debtors under any
Receivables to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Lender; (ii) notify, or require any Grantor to
notify, each Person maintaining a lockbox or similar arrangement to which
Account Debtors under any Receivables have been directed to make payment to
remit all amounts representing collections on checks and other payment items
from time to time sent to or deposited in such lockbox or other arrangement
directly to the Lender; and (iii) enforce, at the expense of such Grantor,
collection of any such Receivables and to adjust, settle or compromise the
amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done. If the Lender notifies any Grantor that it has elected
to collect the Receivables in accordance with the preceding sentence, any
payments of Receivables received by such Grantor shall be forthwith (and in any
event within five (5) Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Lender if required, in a
Collateral Account maintained under the sole dominion and control of the Lender,
and until so turned over, all amounts and proceeds (including checks and other
instruments) received by such Grantor in respect of the Receivables, any
Supporting Obligation or Collateral Support shall be received in trust for the
benefit of the Lender hereunder and shall be segregated from other funds of such
Grantor and such Grantor shall not adjust, settle or compromise the amount or
payment of any Receivable, or release wholly or partly any Account Debtor or
obligor thereof, or allow any credit or discount thereon.

 



 6 

 

 

4.4              Further Assurances.

 

(a)                Each Grantor agrees that from time to time, at the expense of
such Grantor, that it shall promptly execute and deliver all further instruments
and documents, and take all further action that the Lender may reasonably
request, in order to create and/or maintain the validity, perfection or priority
of and protect any security interest granted or purported to be granted hereby
or to enable the Lender to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. Without limiting the generality of the
foregoing, each Grantor shall:

 

(i)                 file such financing or continuation statements, or
amendments thereto, and execute and deliver such other agreements, instruments,
endorsements, powers of attorney or notices, as the Lender may reasonably
request, in order to effect, reflect, perfect and preserve the security
interests granted or purported to be granted hereby;

 

(ii)               at the Lender’s reasonable request, appear in and defend any
action or proceeding that may adversely affect such Grantor’s title to or the
Lender’s security interest in all or any material part of the Collateral; and

 

(iii)             furnish the Lender with such information regarding the
Collateral, including, without limitation, the location thereof, as the Lender
may reasonably request from time to time.

 

(b)               Each Grantor hereby authorizes the Lender to file a Record or
Records, including, without limitation, UCC financing or continuation
statements, and amendments and supplements to any of the foregoing, in any
jurisdictions and with any filing offices as the Lender may determine, in its
sole discretion, are necessary or advisable to perfect or otherwise protect the
security interest granted to the Lender herein. Such financing statements shall
describe the Collateral in the same manner as described herein.

 

(c)                Each Grantor hereby authorizes the Lender to modify this
Agreement after obtaining such Grantor’s approval of or signature to such
modification by amending the Schedules hereto to include any additions,
supplements or other modifications thereto and such Schedules shall be amended
upon the Lender’s approval of such modifications.

 



 7 

 

 

4.5              Additional Grantors. From time to time subsequent to the
Closing Date, additional Persons may become parties hereto as additional
Grantors (each, an “Additional Grantor”) by executing a Collateral Agreement
Supplement, accompanied by such documentation as the Lender may reasonably
require in accordance with Section 6.12 of the Credit Agreement. Upon delivery
of any such Collateral Agreement Supplement to the Lender, notice of which is
hereby waived by each Grantor, each Additional Grantor shall be a Grantor and
shall be as fully a party hereto as if such Additional Grantor were an original
signatory hereto. Each Grantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Grantor hereunder, nor by any election of the Lender not to cause any
Subsidiary of Borrower to become an Additional Grantor hereunder. Subject to
Section 7, this Agreement shall be fully effective as to any Grantor that is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Grantor hereunder.

 

4.6              COLLATERAL PROTECTION INSURANCE NOTICE. SUBJECT TO THE TERMS OF
THE CREDIT AGREEMENT, (A) EACH GRANTOR IS REQUIRED TO: (i) KEEP THE COLLATERAL
INSURED AGAINST DAMAGE IN THE AMOUNT THE LENDER SPECIFIES; (ii) PURCHASE THE
INSURANCE FROM AN INSURER THAT IS AUTHORIZED TO DO BUSINESS IN THE STATE OF
TEXAS OR AN ELIGIBLE SURPLUS LINES INSURER; AND (iii) NAME THE LENDER AS THE
PERSON TO BE PAID UNDER THE POLICY IN THE EVENT OF A LOSS; (B) EACH GRANTOR
MUST, IF REQUIRED BY THE LENDER, DELIVER TO THE LENDER A COPY OF THE POLICY AND
PROOF OF THE PAYMENT OF PREMIUMS THEREFOR; AND (C) IF ANY GRANTOR FAILS TO MEET
ANY REQUIREMENT LISTED IN CLAUSES (A) OR (B) HEREOF, THE LENDER MAY OBTAIN
COLLATERAL PROTECTION INSURANCE ON BEHALF OF SUCH GRANTOR AT THE EXPENSE OF THE
GRANTORS.

 

Section 5
LENDER APPOINTED ATTORNEY-IN-FACT

 

5.1              Power of Attorney. Each Grantor hereby irrevocably appoints the
Lender (such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, the Lender or otherwise, from time to time in the
Lender’s discretion to take any action and to execute any instrument that the
Lender may deem reasonably necessary or advisable to accomplish the purposes of
this Agreement, including, without limitation, the following:

 

(a)                upon the occurrence and during the continuance of any Event
of Default, to obtain and adjust insurance required to be maintained by such
Grantor or paid to the Lender pursuant to the Credit Agreement;

 

(b)               upon the occurrence and during the continuance of any Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquaintance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

 

(c)                upon the occurrence and during the continuance of any Event
of Default, to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with any Collateral;

 

(d)               upon the occurrence and during the continuance of any Event of
Default, to file any claims or take any action or institute any proceedings that
the Lender may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Lender with respect to any
of the Collateral;

 



 8 

 

 

(e)                to prepare and file any UCC financing statements against such
Grantor as debtor;

 

(f)                upon the occurrence and during the continuance of any Event
of Default, to take or cause to be taken all actions necessary to perform or
comply or cause performance or compliance with the terms of this Agreement,
including, without limitation, access to pay or discharge taxes or Liens (other
than Permitted Liens) levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Lender in its sole discretion, any
such payments made by the Lender to become obligations of such Grantor to the
Lender, due and payable immediately without demand; and

 

(g)                upon the occurrence and during the continuance of any Event
of Default, to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Lender were the absolute owner thereof for all purposes, and to
do, at the Lender’s option and such Grantor’s expense, at any time or from time
to time, all acts and things that the Lender deems reasonably necessary to
protect, preserve or realize upon the Collateral and the Lender’s security
interest therein in order to effect the intent of this Agreement, all as fully
and effectively as such Grantor might do.

 

5.2              No Duty on the Part of the Lender or Secured Parties. The
powers conferred on the Lender hereunder are solely to protect the interests of
the Secured Parties in the Collateral and shall not impose any duty upon the
Lender or any other Secured Party to exercise any such powers. The Lender and
the other Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence, breach in bad faith or willful misconduct.

 

Section 6
REMEDIES

 

6.1              Generally.

 

(a)                If any Event of Default shall have occurred and be
continuing, the Lender may exercise in respect of the Collateral, in addition to
all other rights and remedies provided for herein, in the Credit Agreement, or
otherwise available to it at law or in equity, all the rights and remedies of
the Lender on default under the UCC (whether or not the UCC applies to the
affected Collateral) to collect, enforce or satisfy any Secured Obligations then
owing, whether by acceleration or otherwise, and also may pursue any of the
following separately, successively or simultaneously:

 

(i)                 require any Grantor to, and each Grantor hereby agrees that
it shall at its expense and promptly upon request of the Lender forthwith,
assemble all or part of the Collateral as directed by the Lender and make it
available to the Lender at a place to be designated by the Lender that is
convenient to both parties;

 

(ii)               enter onto the property where any Collateral is located and
take possession thereof with or without judicial process;

 



 9 

 

 

(iii)             prior to the disposition of the Collateral, store, process,
repair or recondition the Collateral or otherwise prepare the Collateral for
disposition in any manner to the extent the Lender deems appropriate; and

 

(iv)             without notice except as specified below or under the UCC,
sell, assign, lease, license (on an exclusive or nonexclusive basis) or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Lender’s offices or elsewhere, for
cash, on credit or for future delivery, at such time or times and at such price
or prices and upon such other terms as the Lender may deem commercially
reasonable.

 

(b)               The Lender or any other Secured Party may be the purchaser of
any or all of the Collateral at any public or private (to the extent the portion
of the Collateral being privately sold is of a kind that is customarily sold on
a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Lender, as agent for and
representative of the Secured Parties, shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale made in accordance with the UCC,
to use and apply any of the Secured Obligations as a credit on account of the
purchase price for any Collateral payable by the Lender at such sale. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by Applicable Law) all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. Each Grantor agrees that,
to the extent notice of sale shall be required by law, at least ten (10) days’
notice to such Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Lender may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned. Each Grantor agrees that it would not be
commercially unreasonable for the Lender to dispose of the Collateral or any
portion thereof by using Internet sites that provide for the auction of assets
of the types included in the Collateral or that have the reasonable capability
of doing so, or that match buyers and sellers of assets. Each Grantor hereby
waives any claims against the Lender arising by reason of the fact that the
price at which any Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Lender accepts the first offer received and does not offer such Collateral to
more than one offeree. If the proceeds of any sale or other disposition of the
Collateral are insufficient to pay all the Secured Obligations, the Grantors
shall be liable for the deficiency and the fees of any attorneys employed by the
Lender to collect such deficiency. Each Grantor further agrees that a breach of
any of the covenants contained in this Section will cause irreparable injury to
the Lender, that the Lender has no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section shall be specifically enforceable against such Grantor, and such Grantor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no default has
occurred giving rise to the Secured Obligations becoming due and payable prior
to their stated maturities. Nothing in this Section shall in any way limit the
rights of the Lender hereunder.

 

(c)                The Lender may sell the Collateral without giving any
warranties as to the Collateral. The Lender may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

(d)               The Lender shall have no obligation to marshal any of the
Collateral.

 



 10 

 

 

6.2              Application of Proceeds. Except as expressly provided elsewhere
in this Agreement, all proceeds received by the Lender in respect of any sale
of, any collection from, or other realization upon all or any part of the
Collateral shall be applied in full or in part by the Lender against, the
Secured Obligations in accordance with the requirements of the Credit Agreement
and in accordance with Section 9.608 of the UCC.

 

6.3              Cash Proceeds. If any Event of Default shall have occurred and
be continuing, in addition to the rights of the Lender specified in Section 6
with respect to payments of Receivables, all proceeds of any Collateral received
by any Grantor consisting of cash, checks and other near-cash items
(collectively, “Cash Proceeds”) shall be held by such Grantor in trust for the
Lender, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Lender in the exact form received
by such Grantor (duly indorsed by such Grantor to the Lender, if required) and
held by the Lender in the Collateral Account. Any Cash Proceeds received by the
Lender (whether from a Grantor or otherwise) may, in the sole discretion of the
Lender, (A) be held by the Lender for the ratable benefit of the Secured
Parties, as collateral security for the Secured Obligations (whether matured or
unmatured) and/or (B) then or at any time thereafter, be applied by the Lender
against the Secured Obligations then due and owing.

 

Section 7
MISCELLANEOUS

 

7.1              Generally. Any notice required or permitted to be given under
this Agreement shall be given in accordance with Section 9.1 of the Credit
Agreement. No failure or delay on the part of the Lender in the exercise of any
power, right or privilege hereunder or under the Credit Agreement shall impair
such power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege. All rights and remedies existing under this
Agreement and the Credit Agreement are cumulative to, and not exclusive of, any
rights or remedies otherwise available. In case any provision in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement shall be binding upon and inure to the benefit of the Lender and the
Grantors and their respective successors and assigns. No Grantor shall, without
the prior written consent of the Lender given in accordance with the Credit
Agreement, assign any right, duty or obligation hereunder. This Agreement, the
Credit Agreement and the other Loan Documents embody the entire agreement and
understanding between the Grantors and the Lender and supersede all prior
agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Credit Agreement may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties. This
Agreement may be executed in one or more counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document. Delivery of an executed
counterpart of this Agreement by email with scanned attachment shall be equally
as effective as delivery of an original executed counterpart. Any party
delivering an executed counterpart of this Agreement by email with scanned
attachment also shall deliver an original executed counterpart, but the failure
to deliver such an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.

 

7.2              Termination. This Agreement shall create a continuing security
interest in the Collateral and shall remain in full force and effect until all
amounts owing to the Lender and the Secured Parties (other than (a) contingent
indemnification obligations and (b) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the Lender shall have been made) are indefeasibly paid in full
in cash and the Revolving Credit Commitment is terminated (the “Termination
Date”), and shall be binding upon each Grantor, its successors and assigns, and
inure, together with the rights and remedies of the Lender hereunder, to the
benefit of the Lender and its successors, transferees and assigns. Without
limiting the generality of the foregoing, but subject to the terms of the Credit
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Lenders herein or otherwise. On the
Termination Date, the security interest granted by this Agreement shall
automatically terminate hereunder and of record and all rights to the Collateral
shall revert to the Grantors. Upon any such termination the Lender shall, at the
Grantors’ expense, execute and deliver to the Grantors or otherwise authorize
the filing of such documents (including financing statement amendments) as the
Grantors shall reasonably request to evidence such termination. Upon any
disposition of property permitted by the Credit Agreement, (x) the Liens granted
herein shall be deemed to be automatically released and such property shall
automatically revert to the applicable Grantor with no further action on the
part of any Person and (y) the Lender shall, at the applicable Grantor’s
expense, execute and deliver or otherwise authorize the filing of such documents
(including financing statement amendments) as such Grantor shall reasonably
request to evidence such release, in form and substance reasonably satisfactory
to the Lender.

 



 11 

 

 

7.3              Governing Law; Jurisdiction, Etc.

 

(a)                Governing Law. This Agreement and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
laws of the State of Texas.

 

(b)               Submission to Jurisdiction. Each Grantor irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether
relating to this Agreement or the transactions relating hereto in any forum
other than the courts of the State of Texas sitting in Dallas County, and of the
United States District Court of the Northern District of Texas, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such Texas state court or, to the fullest extent permitted by
Applicable Law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Lender or any other Secured Party may
otherwise have to bring any action, litigation or proceeding relating to this
Agreement or any other Loan Document against any Grantor or its properties in
the courts of any jurisdiction.

 

(c)                Waiver of Venue. Each Grantor irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action, litigation or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d)               Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.1 of the
Credit Agreement. Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.

 



 12 

 

 

(e)                Appointment of the Borrower as Agent for the Grantors. Each
Grantor hereby irrevocably appoints and authorizes the Borrower to act as its
agent for service of process and notices required to be delivered under this
Agreement or under the other Loan Documents, it being understood and agreed that
receipt by the Borrower of any summons, notice or other similar item shall be
deemed effective receipt by each Grantor and its Subsidiaries.

 

7.4              LOAN DOCUMENT; WAIVER OF JURY TRIAL. THIS AGREEMENT IS ONE OF
THE LOAN DOCUMENTS REFERRED TO IN THE CREDIT AGREEMENT AND ALL PROVISIONS
CONTAINED IN THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT THAT APPLY TO LOAN
DOCUMENTS GENERALLY (INCLUDING BUT NOT LIMITED TO THE PROVISIONS OF THE CREDIT
AGREEMENT UNDER THE HEADING “WAIVER OF JURY TRIAL”) ARE FULLY APPLICABLE TO THIS
AGREEMENT AND ARE INCORPORATED HEREIN BY THIS REFERENCE AS IF THEY WERE
CONTAINED IN THIS AGREEMENT, MUTATIS MUTANDIS, WITH EACH REFERENCE TO “BORROWER”
BEING DEEMED A REFERENCE TO “GRANTORS”, AND SUCH INCORPORATION SHALL SURVIVE ANY
TERMINATION OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

[Signature Pages Follow]

 



 13 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 



  ATRION CORPORATION, as Grantor         By: /s/ Jeffery Strickland   Name:
Jeffery Strickland   Title: Vice President         ATRION MEDICAL PRODUCTS,
INC., as Grantor         By: /s/ Jeffery Strickland   Name: Jeffery Strickland  
Title: Vice President         HALKEY-ROBERTS CORPORATION, as Grantor         By:
/s/ Jeffery Strickland   Name: Jeffery Strickland   Title: Vice President      
  QUEST MEDICAL, INC., as Grantor         By: /s/ Jeffery Strickland   Name:
Jeffery Strickland   Title: Vice President         ALATENN PIPELINE COMPANY,
LLC, as Grantor         By: /s/ Jeffery Strickland   Name: Jeffery Strickland  
Title: Vice President         ATRION LEASING COMPANY, LLC, as Grantor        
By: /s/ Jeffery Strickland   Name: Jeffery Strickland   Title: Vice President

  

 

 

Atrion Corporation
Collateral Agreement

Signature Page

 

 

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Lender         By: /s /Jason Ford
  Name: Jason Ford   Title: Senior Vice President

  

 

 



Atrion Corporation
Collateral Agreement

Signature Page

 

 

 

 

SCHEDULE 1

TO COLLATERAL AGREEMENT

 

GENERAL INFORMATION

 

(A)Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office or Place of Business and Organizational Identification Number
of each Grantor:

 

Full Legal Name Type of Organization Jurisdiction of Organization Principal
Place of Business Atrion Corporation Corporation Delaware One Allentown Parkway,
Allen, TX 75002 Atrion Medical Products, Inc. Corporation Delaware 1426 Curt
Francis Road, Arab, AL 35016 Halkey-Roberts Corporation Corporation Delaware
2700 Halkey-Roberts Place North, St. Petersburg, FL 33716 Quest Medical, Inc.
Corporation Texas One Allentown Parkway, Allen, TX 75002 AlaTenn Pipeline
Company, LLC Limited Liability Company Alabama One Allentown Parkway, Allen, TX
75002 Atrion Leasing Company, LLC Limited Liability Company Alabama One
Allentown Parkway, Allen, TX 75002

 

(B)Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

 

None

 

(C)Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business (or Principal Residence if Grantor is a Natural Person) and
Corporate Structure within past five (5) years:

 

None

 

(D)Agreements pursuant to which any Grantor is bound as debtor within past five
(5) years:

 

Company Description Lessor Lease Date Lease End Date Quest Medical, Inc. 2015
Acura MDX David McDavid Acura 8/23/2014 8/22/2018 Quest Medical, Inc. 2012 BMW
550i BMW Financial Services 1/5/2012 1/4/2015 Quest Medical, Inc. 2011 Lexus
RX350 Park Place Lexus 8/24/2011 8/23/2014 Quest Medical, Inc. 2011 Volvo XC60
Volvo of Dallas 11/20/2010 11/19/2014

 

 

 

 

 

SCHEDULE 2
TO COLLATERAL AGREEMENT

 

FINANCING STATEMENTS

 

Grantor Filing Jurisdiction Atrion Corporation Delaware Atrion Medical Products,
Inc. Delaware Halkey-Roberts Corporation Delaware Quest Medical, Inc. Texas
AlaTenn Pipeline Company, LLC Alabama Atrion Leasing Company, LLC Alabama

  

 

 

 

EXHIBIT A

TO COLLATERAL AGREEMENT

 

COLLATERAL AGREEMENT SUPPLEMENT

 

This COLLATERAL AGREEMENT SUPPLEMENT, dated as of [________], 20[__] (this
“Supplement”), is delivered by [NAME OF ADDITIONAL GRANTOR], a [JURISDICTION AND
ENTITY TYPE OF ADDITIONAL GRANTOR] (“Additional Grantor”), pursuant to the
Collateral Agreement, dated as of February [__], 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), entered into by Atrion Corporation, a Delaware corporation
(“Borrower”), certain Subsidiaries of the Borrower party thereto (collectively,
the “Grantors”), and Wells Fargo Bank, National Association, as lender (the
“Lender”). Each capitalized term used but not defined herein has the meaning
ascribed to such term in the Collateral Agreement.

 

The Additional Grantor hereby irrevocably, absolutely and unconditionally
becomes a party to the Collateral Agreement as a Grantor and agrees that it is
bound by all of the terms, conditions, covenants, obligations, liabilities and
undertakings applicable to each Grantor under the Collateral Agreement, all with
the same force and effect as if Additional Grantor were an original signatory to
the Collateral Agreement.

 

The Additional Grantor hereby grants to the Lender a security interest in all of
Additional Grantor’s right, title and interest in, to and under the Collateral
to secure the Secured Obligations, in each case whether now or hereafter
existing or in which Additional Grantor now has or hereafter acquires an
interest and wherever the same may be located. The Additional Grantor hereby
represents and warrants that the attached Supplements to Schedules accurately
and completely set forth all additional information required to be provided
pursuant to the Collateral Agreement and hereby agrees that such Supplements to
Schedules shall constitute part of the Schedules to the Collateral Agreement.

 

The Additional Grantor hereby makes, as of the date hereof, each of the
representations, warranties, acknowledgements, waivers and certifications
applicable to any Grantor contained in the Collateral Agreement.

 

The Additional Grantor hereby irrevocably waives notice of acceptance of this
Supplement and acknowledges that the Secured Obligations are incurred, and the
credit extensions under the Credit Agreement are made and maintained, in
reliance on this Supplement.

 

This Supplement and any claim, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Supplement and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of Texas.

 

THIS SUPPLEMENT IS ONE OF THE LOAN DOCUMENTS REFERRED TO IN THE CREDIT AGREEMENT
AND ALL PROVISIONS CONTAINED IN THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT
THAT APPLY TO LOAN DOCUMENTS GENERALLY (INCLUDING BUT NOT LIMITED TO THE
PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADING “WAIVER OF JURY TRIAL”) ARE
FULLY APPLICABLE TO THIS AGREEMENT AND ARE INCORPORATED HEREIN BY THIS REFERENCE
AS IF THEY WERE CONTAINED IN THIS SUPPLEMENT, MUTATIS MUTANDIS, WITH EACH
REFERENCE TO “BORROWER” BEING DEEMED A REFERENCE TO “ADDITIONAL GRANTOR”, AND
SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT.

 



 

 

 

IN WITNESS WHEREOF, Additional Grantor has caused this Supplement to be duly
executed and delivered by its duly authorized officer as of the date first
written above.

 



  [NAME OF ADDITIONAL GRANTOR]         By:     Name:     Title:  

  

 

 

 

SUPPLEMENT TO SCHEDULE 1
TO COLLATERAL AGREEMENT

 

GENERAL INFORMATION

 

(A)Full Legal Name, Type of Organization, Jurisdiction of Organization, and
Chief Executive Office/Sole Place of Business (or Residence if Grantor is a
Natural Person) of each Grantor:

 

Full Legal Name Type of Organization Jurisdiction of Organization Chief
Executive Office/Sole Place of Business        

 

(B)Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

 

Full Legal Name Trade Name or Fictitious Business Name    

 

(C)Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business (or Principal Residence if Grantor is a Natural Person) and
Corporate Structure within past five (5) years:

 

Grantor Date of Change Description of Change      

 

(D)Agreements pursuant to which any Grantor is bound as debtor within past five
(5) years:

 

Grantor Description of Agreement    

 



 

 

 

SUPPLEMENT TO SCHEDULE 2
TO COLLATERAL AGREEMENT

 

FINANCING STATEMENTS

 

Grantor Filing Jurisdiction(s)    

 



 

 